  Case 6:19-cv-06082-RTD Document 2                 Filed 07/08/19 Page 1 of 8 PageID #: 2
                                                                                      FILED
                                                                                       US DISTRICT COURT
                                                                                       WESTERN DISTRICT
                                                                                         OF ARKANSAS
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF ARKANSAS                                    Jul 8, 2019
                               HOT SPRINGS DIVISION                                   OFFICE OF THE CLERK
                                                   :
Jessica Swanson,                                   :
                                                   :
                        Plaintiff,                                      19-6082
                                                   : Civil Action No.: ____________
        v.                                         :
                                                   : COMPLAINT AND DEMAND FOR
Medicredit, Inc.; and DOES 1-10, inclusive,        : JURY TRIAL
                                                   :
                        Defendants.                :
                                                   :
                                                   :

                                          COMPLAINT

        For this Complaint, the Plaintiff, Jessica Swanson, by undersigned counsel, states as

follows:

                                         JURISDICTION

        1.      This action arises out of Defendants’ repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), Arkansas Fair Debt Collection

Practices Act, A.C.A. § 17-24-501, et seq. (“AFDCPA”), and the Telephone Consumer

Protection Act 47 U.S.C. § 227, et seq. (the “TCPA”), in their illegal efforts to collect a

consumer debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendants transact business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.
    Case 6:19-cv-06082-RTD Document 2                Filed 07/08/19 Page 2 of 8 PageID #: 3



                                            PARTIES

       4.      The Plaintiff, Jessica Swanson (“Plaintiff”), is an adult individual residing in Hot

springs, Arkansas, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3) and

A.C.A. § 17-24-502(2), and is a “person” as defined by 47 U.S.C. § 153(39).

       5.      Defendant Medicredit, Inc. (“Medicredit”), is a business entity with an address of

3620 Interstate 70 Drive SE, Columbia, Missouri 65201, operating as a collection agency, and is

a “debt collector” as the term is defined by 15 U.S.C. § 1692a(6), A.C.A. § 17-24-502(5)(A), and

is a “person” as defined by 47 U.S.C. § 153(39).

       6.      Does 1-10 (the “Collectors”) are individual collectors employed by Medicredit

and whose identities are currently unknown to the Plaintiff. One or more of the Collectors may

be joined as parties once their identities are disclosed through discovery.

       7.      Medicredit at all times acted by and through one or more of the Collectors.

                     ALLEGATIONS APPLICABLE TO ALL COUNTS

    A. The Debt

       8.      The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

       9.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under 15

U.S.C. § 1692a(5) and A.C.A. § 17-24-502(4).

       10.     The Debt was purchased, assigned or transferred to Medicredit for collection, or

Medicredit was employed by the Creditor to collect the Debt.

       11.     The Defendants attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2) and A.C.A. § 17-24-502(1).



                                                 2


    Case 6:19-cv-06082-RTD Document 2                Filed 07/08/19 Page 3 of 8 PageID #: 4



    B. Medicredit Engages in Harassment and Abusive Tactics

       12.     Within the last year, Medicredit began calling Plaintiff’s cellular telephone,

number 501-xxx-4178, using an automatic telephone dialing system (“ATDS”), in an attempt to

collect the Debt.

       13.     When Plaintiff answered calls from Medicredit she heard a clicking sound and

had to wait on the line before she was connected with the next available representative.

       14.     In February 2019, Plaintiff spoke with a live representative and informed

Medicredit she was currently unemployed and requested it cease placing calls to her.

       15.     Nonetheless, Medicredit continued to place automated calls to Plaintiff’s cellular

telephone number.

       16.     Such action caused Plaintiff a significant amount of distress and anxiety.

    C. Plaintiff Suffered Actual Damages

       17.     The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendants’ unlawful conduct.

       18.     As a direct consequence of the Defendants’ acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,

fear, frustration and embarrassment.

                                 COUNT I
        VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT –
                           15 U.S.C. § 1692, et seq.

       19.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       20.     The Defendants’ conduct violated 15 U.S.C. § 1692c(a)(1) in that Defendants

contacted the Plaintiff at a place and during a time known to be inconvenient for the Plaintiff.



                                                 3


    Case 6:19-cv-06082-RTD Document 2                Filed 07/08/19 Page 4 of 8 PageID #: 5



        21.    The Defendants’ conduct violated 15 U.S.C. § 1692d in that Defendants engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

        22.    The Defendants’ conduct violated 15 U.S.C. § 1692d(5) in that Defendants caused

a phone to ring repeatedly and engaged the Plaintiff in telephone conversations, with the intent to

annoy and harass.

        23.    The Defendants’ conduct violated 15 U.S.C. § 1692e in that Defendants used

false, deceptive, or misleading representation or means in connection with the collection of a

debt.

        24.    The Defendants’ conduct violated 15 U.S.C. § 1692e(10) in that Defendants

employed false and deceptive means to collect a debt.

        25.    The Defendants’ conduct violated 15 U.S.C. § 1692f in that Defendants used

unfair and unconscionable means to collect a debt.

        26.    The foregoing acts and omissions of the Defendants constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

        27.    The Plaintiff is entitled to damages as a result of Defendants’ violations.

                                 COUNT II
    VIOLATIONS OF THE ARKANSAS FAIR DEBT COLLECTION PRACTICES ACT –
                          A.C.A. § 17-24-501, et seq.

        28.    The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

        29.    The Defendants’ conduct violated A.C.A. § 17-24-504(a)(1) in that Defendants

contacted the Plaintiff at a place and during a time known to be inconvenient for the Plaintiff.




                                                 4


    Case 6:19-cv-06082-RTD Document 2                 Filed 07/08/19 Page 5 of 8 PageID #: 6



        30.    The Defendants’ conduct violated A.C.A. § 17-24-505(a) in that Defendants

engaged in behavior the natural consequence of which was to harass, oppress, or abuse the

Plaintiff in connection with the collection of a debt.

        31.    The Defendants’ conduct violated A.C.A. § 17-24-505(b)(5) in that Defendants

caused a phone to ring repeatedly and engaged the Plaintiff in telephone conversations, with the

intent to annoy and harass.

        32.    The Defendants’ conduct violated A.C.A. § 17-24-506(a) in that Defendants used

false, deceptive, or misleading representation or means in connection with the collection of a

debt.

        33.    The Defendants’ conduct violated A.C.A. § 17-24-506(b)(10) in that Defendants

employed false and deceptive means to collect a debt.

        34.    The Defendants’ conduct violated A.C.A. § 17-24-507(a) in that Defendants used

unfair and unconscionable means to collect a debt.

        35.    The foregoing acts and omissions of the Defendants constitute numerous and

multiple violations of the AFDCPA, including every one of the above-cited provisions.

        36.    The Plaintiff is entitled to damages as a result of Defendants’ violations.


                               COUNT III
     VIOLATIONS OF THE ARKANSAS DECEPRIVE TRADE PRACTICES ACT –
                         A.C.A. § 4-88-101, et seq.

        37.    The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

        38.    The Defendants’ actions constitute unfair or deceptive trade practices within the

meaning of the Arkansas Deceptive Trade Practices Act, as defined by A.C.A. § 4-88-101 et seq.




                                                  5


    Case 6:19-cv-06082-RTD Document 2                 Filed 07/08/19 Page 6 of 8 PageID #: 7



         39.   As the result of Defendants’ violations, the Plaintiff is entitled to injunctive relief

and to recover actual damages and reasonable attorney’s fees and costs.

                                  COUNT IV
         VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT –
                             47 U.S.C. § 227, et seq.

         40.   The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

         41.   At all times mentioned herein, Defendant called Plaintiff’s cellular telephone

number using an ATDS or predictive dialer.

         42.   Defendants’ telephone system(s) have some earmarks of a predictive dialer.

         43.   When Plaintiff answered calls from Defendant, she heard a clicking sound before

Defendants’ telephone system would connect her to the next available representative.

         44.   Defendants’ predictive dialers have the capacity to store or produce telephone

numbers to be called, using a random or sequential number generator.

         45.   Defendants placed automated calls to Plaintiff’s cellular telephone number despite

knowing that it lacked consent to do so. As such, each call placed to Plaintiff was made in

knowing and/or willful violation of the TCPA, and subject to treble damages pursuant to 47

U.S.C. § 227(b)(3)(C).

         46.   The telephone number called by Defendant was and is assigned to a cellular

telephone service for which Plaintiff incurs charges pursuant to 47 U.S.C. § 227(b)(1).

         47.   Plaintiff was annoyed, harassed and inconvenienced by Defendant’s continued

calls.

         48.   The calls from Defendant to Plaintiff were not placed for “emergency purposes”

as defined by 47 U.S.C. § 227(b)(1)(A)(i).



                                                  6


    Case 6:19-cv-06082-RTD Document 2                 Filed 07/08/19 Page 7 of 8 PageID #: 8



       49.     Plaintiff is entitled to an award of $500.00 in statutory damages for each call in

violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).

       50.     As a result of each call made in knowing and/or willful violation of the TCPA,

Plaintiff is entitled to an award of treble damages in an amount up to $1,500.00 pursuant to 47

U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).



                                    PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff prays that judgment be entered against the Defendants:

                  1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) and A.C.A. § 17-24-

                      512(a)(1) against the Defendants;

                  2. Statutory damages pursuant to 15 U.S.C. §1692k(a)(2)(A), A.C.A. § 17-24-

                      512(a)(2)(A), and 47 U.S.C. § 227(b)(3)(B) against the Defendants;

                  3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C. §

                      1692k(a)(3) and A.C.A. § 17-24-512(3);

                  4. Actual damages pursuant to A.C.A. 4-88-113(f) against the Defendants;

                  5. Costs of litigation and reasonable attorney’s fees pursuant to A.C.A. 4-88-

                      113(f) against the Defendants;

                  6. Actual damages from the Defendants for all damages including emotional

                      distress suffered as a result of the intentional, reckless, and/or negligent

                      FDCPA violations in an amount to be determined at trial for the Plaintiff;

                  7. Treble damages for each violation determined to be willful and/or knowing

                      pursuant to 47 U.S.C. § 227(b)(3)(C);

                  8. Punitive damages; and



                                                  7


    Case 6:19-cv-06082-RTD Document 2               Filed 07/08/19 Page 8 of 8 PageID #: 9



                  9. Such other and further relief as may be just and proper.

                      TRIAL BY JURY DEMANDED ON ALL COUNTS



Dated: July 8, 2019



                                             Respectfully submitted,

                                             By : /s/ Sergei Lemberg

                                             Sergei Lemberg, Esq.
                                             LEMBERG LAW, L.L.C.
                                             43 Danbury Road, 3rd Floor
                                             Wilton, CT 06897
                                             Telephone: (203) 653-2250
                                             Facsimile: (203) 653-3424
                                             Attorneys for Plaintiff




                                                8


